Title: To James Madison from Wilson Cary Nicholas, 7 July 1806
From: Nicholas, Wilson Cary
To: Madison, James



My Dear Sir
Warren July 7, 1806

After the indecent attack that was made upon you in Congress in the course of the last Session, you will not be surprised to hear that efforts are made in conversation to lessen your popularity.  I will not repeat to you what has been said, because there is abundant evidence in the possession of every man to contradict most of the calumnies in circulation.  Indeed your life has been so pure that no man who values his own character, will venture to make any charge against you that is susceptible of proof, nor have I heard any thing said of any sort, that seems to make the least impression, except an insinuation that you are disposed to produce an union between the republicans & federalists, upon grounds that wou’d not be consistent with our former professions, or at least that it wou’d be pleasing to you, to see a third party formed to be composed of republicans and federalists.  Some persons who I know to be both your personal and political friends have been lead to fear there was some foundation for this insinuation, from a belief that many federalists have been appointed to office in your department, from your retaining Wagner who is said to have been the confidential clerk of Pickering, and Brent who it is said was the private secretary of Col. Hamilton, and the employment of Thornton, whose favorite topic is said to be the abuse of Mr. Jefferson.  Indeed it is roundly assert’d that much of the scurrility that appears in the Washington federalist is written by Wr.  I have for some time hesitated whether I ought to take the liberty to make this communication to you.  Nothing but the most anxious solicitude, proceeding from the strongest personal attachment to you, and a full conviction that the public good is intimately connected with your holding the first place (next to that occupied by Mr. Jefferson) in the affections and confidence of your country men, wou’d have induced me to have taken such a freedom.  I owe it to myself to assure you, that from my first acquaintance with you, to this time, my confidence and attachment to you have been as great as they cou’d be.  I will not presume to give an opinion upon the subjects I have mentioned, nor add more to what I have said than to express a hope that you will pardon what I have written.  I am Dear Sir with the greatest respect & esteem your friend

W. C. Nicholas

